EXHIBIT 10.25


ASSIGNMENT OF LICENSE AGREEMENT
This ASSIGNMENT OF LICENSE AGREEMENT (this “Assignment Agreement”) is made as of
January 12, 2018, by and between Novartis Consumer Health S.A., a société
anonyme organized under the laws of Switzerland (“Assignee”), and NeuroMetrix,
Inc., a Delaware corporation (“Assignor”).
W I T N E S S E T H
WHEREAS, Assignor is a party to that certain License Agreement (the “Ex-US
License Agreement”), made and entered into effective as of December 21, 2017, by
Assignor and Quell Intellectual Property Corp., LLC, a Delaware limited
liability company; and
WHEREAS, Assignor and Assignee have entered into that certain Asset Purchase
Agreement, dated as of January 12, 2018 (the “Asset Purchase Agreement”),
pursuant to which Assignor has agreed, among other things, to (i) sell, convey,
deliver, transfer and assign to Assignee, free and clear of all Liens, at the
Closing, all right, title and interest in, to and under all of the Purchased
Assets and (ii) assign to Assignee all right, title and interest in, to and
under the Ex-US License Agreement, all in consideration of the payment by
Assignee of the Purchase Price, all upon the terms and subject to the conditions
set forth in the Asset Purchase Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee, intending to be legally
bound hereby, do hereby agree as follows:
1.Defined Terms; Interpretation. Capitalized terms used but not defined herein
shall have the meanings given to them in the Asset Purchase Agreement. This
Assignment Agreement shall be interpreted in accordance with the rules of
construction set forth in Section 1.2 of the Asset Purchase Agreement.
2.    Assignment of Contract. Pursuant to the terms and subject to the terms and
conditions of the Asset Purchase Agreement, effective as of the date hereof,
Assignor hereby assigns to Assignee, and Assignee hereby accepts the assignment
of, all of Assignor’s rights and obligations under the Ex-US License Agreement.
3.    Interpretation; Successors. Nothing contained in this Assignment Agreement
shall in any way supersede, modify, replace, amend, change, rescind, waive,
exceed, expand, enlarge or in any way affect the provisions set forth in the
Asset Purchase Agreement nor shall this Assignment Agreement reduce, expand or
enlarge any remedies under the Asset Purchase Agreement. This Assignment
Agreement is intended only to effect the assignment by Assignor of the Ex-US
License Agreement pursuant to the Asset Purchase Agreement and shall be governed
entirely in accordance with the terms and conditions of the Asset Purchase
Agreement. This Assignment Agreement shall





--------------------------------------------------------------------------------





be binding upon and inure solely to the benefit of Assignor, Assignee and their
respective successors and assigns in accordance with the terms of the Asset
Purchase Agreement.
4.    Governing Law; Amendment. Construction and interpretation of this
Assignment Agreement shall be governed by the Laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Assignment Agreement to the
substantive Law of another jurisdiction. This Assignment Agreement may not be
waived or amended except by an instrument in writing signed on behalf of each of
the parties hereto.
5.    Counterparts. This Assignment Agreement may be executed in one or more
counterparts (including by facsimile or electronic transmission in .pdf, .tiff
or any similar format), all of which shall be considered one and the same
Assignment Agreement and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other party.
[Signature Page Follows]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Assignment Agreement to be
executed as of the date first written above.


ASSIGNEE:
NOVARTIS CONSUMER HEALTH S.A.
By:/s/ M. P. van Ernst    
    Name: M. P. van Ernst
    Title: Legal Director


By:/s/ Marianne Lysses    
    Name: Marianne Lysses
    Title: Senior Legal Counsel




ASSIGNOR:
NEUROMETRIX, INC.
By: /s/ Shai Gozani    
    Name: Shai Gozani
    Title: President and CEO






[Signature page to Assignment of License Agreement]